12/09/2022


Jeff L. Nehring
Nehring Law Office                                                                        Case Number: DA 22-0599


113 E. Broadway Suite 1
Williston, North Dakota 58801
Phone (701) 577-5555
info@nehringlaw.com
Attorneys for Appellant

             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          No. DA 22-0599

SKYLER LEVNO,

               Plaintiff and Appellant,                    ORDER TO
                                                           DISMISS APPEAL

       vs.

STATE OF MONTANA,

               Defendant and Appellee.

       [¶1.] This matter having come before this Honorable Court upon the Appellant’s
Motion to Dismiss Appeal. The Court having reviewed the motion of the Appellant, being fully
advised and appraised of these matters, now therefore makes the following decisions:

    [¶2.] IT IS HEREBY ORDERED THAT the Appellant’s Motion to Dismiss Appeal is
GRANTED.


Dated: _____________


                                                           ____________________________
                                                           Montana Supreme Court Justice




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                   December 9 2022